KINKADE, J.
One who acquires ownership of capital stock in a corporation in order that he may thereby establish a-right to inspect the books and papers of the company and take copies thereof, and then seeks to_ exercise such privilege not in good faith to inform himself, as a stockholder, with respect to the management and status of the affairs of the company but with the intent of giving publicity to the information so to be acquired which will diminish the value of the assets of the corporation, embarrass the company in the conduct of its business and thereby cause a loss to all other stockholders of the company, is not entitled to a writ of injunction commanding the officers and agents of the corporation to permit such inspection and copies to be made. (Cincinnati Volksblatt Co. v. Hoffmeister, 62 Ohio St., 189, distinguished.)
Judgment reversed.